 OHIO CONTAINER SERVICE305Ohio Container Service,Inc.;Myron E. Wasserman,Trustee in BankruptcyandWilliam H.'Blomer.Case 9-CA-1749312 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONUpon a charge filed by William H. Blomer on 1October 1981, the General Counsel of the National]LaborRelationsBoard issued a complaint andnotice of hearing on 27 October 1981. The GeneralCounsel issued an amended complaint on 19 July1982, a second amended complaint on 12 August1982,and an order consolidating proceedings,backpay specification, and notice of hearing on 18August 1982. The complaint as amended allegesthat the Respondent, Ohio Container Service, Inc.,engaged in certain conduct in violation of Section8(a)(1) and (3) of the National Labor RelationsAct.The complaint as amended also alleges thatsince 22 June 1982 the Respondent's trustee inbankruptcy,Myron E. 'Wasserman, has been analter ego of, or a successor in bankruptcy to, theRespondent. Copies of the charge, the complaint asamended, and the backpay specification wereserved on the parties. The Respondent filed ananswer to the complaint on 30 November 1981.Wasserman filed an answer to the amended com-plaint in July 1982, and an answer to the secondamended complaint on 24 August 1982. The an-swers admitted in part and denied in part the alle-gations of the complaint as amended. The recorddoes not indicate that an answer to the backpayspecificationwas filed. On 30 June 1982 Wasser-man filed a notice of bankruptcy and automaticstay,with an attached order converting a Chapter11 case to a case under Chapter 7.1The parties subsequently filed a motion to trans-fer the proceeding to the Board and a stipulation offacts.The parties stipulated that they waived ahearing before, and a ruling on motions by, an ad-ministrative law judge, and they further stipulatedthat they desired to submit the case directly to theBoard for findings of fact, conclusions of law, andan order. The parties also agreed that no oral testi-mony is necessary, and that the entire record inthis case shall consist of the stipulation and motion,the complaint as amended, the answers, the back-pay specification, and the notice of bankruptcy and'The complete title of the attached document was "Order convertingChapter 11 case to case under Chapter 7, order for meeting of creditorsand fixing times for filing objections to discharge and fol filing com-plaints to determine dischargeability of certain debts, combined withnotice thereof and automatic stay."automatic stay with the attached order convertinga Chapter 11 case to a Chapter 7 case.The Board subsequently issued an order approv-ing the stipulation and transferring the proceedingto the Board. The General Counsel filed a brief on13 December 1982.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record andthe brief, and makes the followingFINDINGS OF FACT1.THE BUSINESS, OF THE EMPLOYERThe Respondent, Ohio Container Service, Inc.,was an Ohio corporation engaged in the local andlonghaul shipment of overseas containers, with anoffice and place of business at 10648 EvendaleDrive, Cincinnati, Ohio. In the course and conductof its operations, the Respondent derived gross rev-enues in excessof $50,000 from the interstate trans-portation of freight during the last 12 months of itsoperations. The backpay specification indicates thaton 28 January 1982 the Respondent effectivelyceased its trucking operations.Since about 22 June 1982, Myron E. Wassermanhas been the trusteeIn re: Ohio Container Service,Inc.,Case No. B 82-0296. That case is a proceed-ing under Chapter 7 of the Bankruptcy Code of1978, 11 U.S.C. § 101 et seq., and is presentlypending before the United States Bankruptcy Courtfor the Northern District of Ohio. Wasserman hasnot been specifically authorized to operate the busi-nessof Ohio Container Service, Inc., the debtor inthe bankruptcy proceeding, and he has not in factoperated Ohio Container Service, Inc., as an ongo-ing business.Wasserman has only those powers andduties of a trustee in bankruptcy as set forth inChapter 7 of the Bankruptcy Code, and he is in theprocess of liquidating the assets of the Respondent.The parties stipulated, and we find, that until 16June 1982 the Respondentwas anemployer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDWe find that Truck Drivers, Chauffeurs andHelpersLocal Union No. 100, an affiliate of theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpersof America (theUnion),is a labor organizationwithinthe meaningof Section2(5) of the Act.277 NLRB No. 25 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The FactsDuring the early part of August 1981,2 the Re-spondent'sdispatcherand operationsmanager,England, and its terminal manager, Brinkel, threat-ened employees at the Evendale facility that theRespondent would close or transfer its operations ifthey selected the Union as their collective-bargain-ing representative. Identical threats were made bythe Respondent's dispatcher and operations manag-er,Harris, during the week of 14 September, andby the Respondent's vice president, Bush, about 24September. 3The parties stipulated that in order to discouragethe union activities of employees, England told anemployee on 7 May that the Respondent's oper-ations were nonunion, and Brinkel told an employ-ee on 27 June that the Respondent was a nonunioncompany and would never be union. Brinkel alsotold employees on 24 September that they wouldnot be allowed to carry out their scheduled dis-patches because they had selected the Union astheir collective-bargaining representative.On 24 September the Respondent discharged orlaidoffemployeesGeorge Behymer,WilliamBlomer, and Ray Woodbridge because they joined,supported, or assisted the Union and because theyengaged in other protected concerted activities, inorder to discourage employees from engaging insuch activities.B. Contentionsof thePartiesThe Respondent stipulated that the discharges orlayoffs of Behymer,Blomer, and Woodbridge vio-lated Section 8(a)(3) and (1). It further stipulatedthat the statements made by England,Brinkel,Harris, and Bush violated Section 8(a)(1).The onlydispute concerns the status of Wasserman, thetrustee in bankruptcy.The complaint as amendedalleges that since 22 June 1982 Wasserman has beena successor in bankruptcy to, or an alter ego of, theRespondent.In his answers to the complaint asamended,Wasserman denies that he is a successorto or an alter ego of the Respondent.4Unless otherwise specified, all dates herein refer to 1981The parties stipulated that England, Brinkel, Harris, and Bush are su-pervisors within the meaning of Sec 2(11) of the Act and agents withinthe meaning of Sec 2(13) of the Act.4 In his notice of bankruptcy and automatic stay, Wasserman requeststhat this proceeding be stayed pursuant to the Bankruptcy Code It iswell established as a matter of law that the Board's jurisdiction to hearand determine charges of unfair labor practices are exempted from theautomatic stay provisions of the Bankruptcy Act under the exception of11U S C § 362(b)(4). SeeGoldstein Co,274 NLRB 682 (1985), and casescited therein at fn IIn her brief the General Counsel contends thatWassermanis analter ego or successor for remedi-al purposes in his capacity as a trustee.C. ConclusionsPrior to the Supreme Court's decision inNLRBv.Bildisco& Bildisco,465U.S. 513 (1984), theBoard had found that debtors-in-possession andtrustees in bankruptcy were alter egos of the pre-bankruptcy employer.5 InBildiscothe Court founditunnecessary to decide whether "alter ego" or"successor"more properly describes a debtor-in-possession. The Court rejected the argument that adebtor-in-possession is a wholly "new entity," andconcluded that "it is sensible to view the debtor-in-possession as the same `entity' which existed beforethe filing of the bankruptcy petitions."6Bildiscois distinguishable from this case, becauseinBildiscothe Court was concerned with whetheradebtor-in-possessioncommits an unfair laborpracticewhen it unilaterally rejects a collective-bargaining agreement before formal rejection bythe Bankruptcy Court. The Court concluded that"from the filing of a petition in bankruptcy untilformal acceptance, the collective-bargaining agree-ment is not an enforceable contract within themeaning of NLRA sec. 8(d)."7 In this case, there isno allegation that the Respondent violated Section8(a)(5), there is no evidence that the parties entereda collective-bargaining agreement, and we are pre-sented only with allegations of noncontractual vio-lations of Section 8(a)(1) and (3).We see nothing inBildiscowhich precludes theBoard from directing the trustee in bankruptcy inthis case to take certain action to remedy thesenoncontractual violations of Section 8(a)(1) and (3).We therefore conclude that we may properlydirectWasserman to take remedial action regard-less of the term used to describe his status.On the basis of the foregoing findings of fact,and on the entire record in this case, we make thefollowingCONCLUSIONS OF LAW1.Ohio Container Service,Inc.was anemployerengaged in commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.2.Truck Drivers, Chauffeurs and Helpers LocalUnion No. 100, an affiliate of theInternational5 Imperial Hospital,257 NLRB 581 fn 2 (1981);Oxford Structures, Ltd.,245 NLRB 1180,1181 (1979),Airport Limousine Service,231 NLRB 932,934 fn2 (1977);Jersey Juniors,Inc,230 NLRB 329, 331(1977);Cagle'sInc,218 NLRB 603, 604 (1975),Stateside Shipyard&Marina,178 NLRB516, 518 (1969)6 465 U.Sat 5287 Id at 532 OHIOCONTAINER SERVICEBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By discriminatorily discharging or laying offemployees George Behymer, William Blomer, andRay Woodbridge on 24 September 1981, becausethey joined, supported, or assisted the Union andengaged in other protected concerted activities, theRespondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.4.By threatening its employees with the closureor transfer of its operations if they selected theUnion as their bargaining representative, by tellingemployees that they would not be allowed to carryout their scheduled dispatches because they had se-lected the Union as their bargaining representative,and by telling employees that the Respondent wasa nonunion company and would never be union,the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The above unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order thatitcease and desist and that it take certain affirma-tive action designed to effectuate the policies of theAct.We shall order that the Respondent make wholeemployees George Behymer, William Blomer, andRay Woodbridge for any loss ofearningssufferedas a result of the discrimination against them." Thepartieshave stipulated that George Behymer isowed $7,631.47, thatWilliams Blomer is owed$8,489.57,and that Ray Woodbridge is owed$4,711.10,9 plusinterest accruedto the date of pay-8 In the circumstances of this case, we shall not order the reinstate-ment of Behymer, Blomer, and Woodbridge. The backpay specificationindicates that Behymer and Woodbridge were reinstated to positions sub-stantially equivalent to their former positions of employment. The specifi-cation further indicates that Blomer's backpay period ended on the datethat the Respondent "effectively ceased its trucking operations."9We note that the General Counsel issued the backpay specificationpiior to the entry of a Board Order directing the payment of backpay.Nonetheless, we find this case to be distinguishable fromEarle EquipmentC9, 270 NLRB 827 (1984), where we observed that Sec. 102 52 of theBoard's Rules and Regulations authorizes the issuance of a backpay speci-fication only after "the entry of a Board order directing the payment ofbackpay or the entry of a court decree enforcing such a Board order."We emphasize that in this case the parties have reached a stipula-tionas tothe amount of backpay owed, which they would have beenfree to do even in the absence of a backpay specification In these cir-cumstances we conclude that the issuance of the specification was merelyharmless error, and we shall order the payment of the stipulated backpayamounts.307meat minus the tax withholding required by Feder-al and state law.10We shall not order the posting of a notice be-cause the Respondent has effectively ceased itstrucking operations and the trustee in bankruptcy isin the process of liquidating the Respondent'sassets.However, we shall require that notices bemailed to the Respondent's employees.ORDERThe National Labor Relations Board orders thatthe Respondent, Ohio Container Service, Inc., Cin-cinnati,Ohio, and its trustee in bankruptcy, MyronE.Wasserman, their officers, agents, successors,and assigns, shall1.Cease and desist from(a)Discriminatorily discharging or laying offemployees for joining,supporting,or assistingTruckDrivers,Chauffeurs andHelpersLocalUnion No. 100, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and for engaging inother protected concerted activities.(b)Threatening employees with the closure ortransfer of operations if they select the Union de-scribed above as their bargaining representative.(c) Telling employees that they would not be al-lowed to carry out their scheduled dispatches be-cause they had selected the Union described aboveas their bargaining representative.(d)Telling employees that the Company was anonunion company and would never be union.(e)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole employees George Behymer,William Blomer, and Ray Woodbridge for any lossof earnings and other benefits suffered as a result ofthe discrimination against them,in the manner setforth in the remedy section of the decision.(b)Mail signed and dated copies of the attachednotice marked "Appendix"" to the last known ad-10 The parties stipulated that Wasserman, as an individual,shall not beconsidered to be monetarily liable or responsible for any other remedialaction for any unfair labor practices The parties further stipulated thatWasserman has only the responsibility for such remedial action as is en-compassed within the scope of his powers and duties as trustee in bank-ruptcyWe also note that monetary claims arising from this Order aregoverned by bankruptcy law and may be filed as the claim of a creditorin the bankruptcy court11 If this Order is enforced by a judgment of a 'United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDdress of all employees on the payroll as of 28 Janu-ary 1982. Copies of the notice, on forms providedby the Regional Director for Region 9, after beingsigned and dated by the authorized representativeof the Respondent and the Respondent's trustee inbankruptcy, shall be mailed immediately upon re-ceipt.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent and the Respondent's trusteein bankruptcy have taken to comply.APPENDIXNOTICE To EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to mail and abide by this notice.Section 7 of the Act gives employeesthese rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.We assure you that in the event we reenter thebusinessof the localand longhaulshipment ofoverseascontainers:WE WILL NOT discriminatorily discharge or layoff our employees for joining, supporting, or assist-ing Truck Drivers, Chauffeurs and Helpers LocalUnion No. 100, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other union,and WE WILL NOT discriminatorily discharge or layoff our employees for engaging in other protectedconcerted activities.WE WILL NOT threaten our employees with theclosure or transfer of our operations if they selectthe Union described above, or any other union, astheir bargaining representative.WE WILL NOT tell our employees that they willnot be allowed to carry out their scheduled dis-patches because they selected the Union describedabove, or any other union, as their bargaining rep-resentative.WE WILL NOT tell our employees that our com-pany isa nonunioncompany and will never beunion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL make whole employees George Be-hymer,William Blomer, and Ray Woodbridge forany loss of earnings and other benefits suffered as aresult of our discrimination against them,plus inter-est.OHIOCONTAINER SERVICE, INC.;MYRON E. WASSERMAN, TRUSTEE INBANKRUPTCY